DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Application 16860038 and co-pending application 16878805
Claims 1, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) and (“Atlas”, US 20130286846 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. However claim 1 in the Application 16860038 states this limitations “two ports of the ICM, provide at least two data paths for network traffic flow through the ICM, the first data path of the at least two data paths associated with a virtual passthrough group, the virtual passthrough group associated with the first portion of inbound network traffic, the second data path of the at least two data paths associated with both a switching and routing group and a second portion of inbound network traffic; and perform switching and routing processing for the second portion of inbound traffic associated with both the second data path and the switching and routing group, in part, because the portion of processing has not been 32Record ID 90861579 performed for the second portion of inbound traffic prior to arrival at the ICM.” Which are not explicitly stated in the co-pending application 16878805. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in  ([0050-0052] Fig. 4, 410A virtual passthrough group, first portion of the data, 410B is second portion of data, switching and routing group) because it would help offload some capabilities from different network elements and provide more efficient load-balancing when distributing network packets across multiple paths. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Atlas”, US 20130286846 A1) in order to have “two ports of the ICM, provide at least two data paths for network traffic flow through the ICM, the first data path of the at least two data paths associated with, the second data path of the at least two data paths associated with; and perform switching and routing processing in part, because the portion of processing has not been performed for the second portion of inbound traffic prior to arrival at the ICM, perform switching and routing processing associated with both the second data path, in part, because the portion of processing has not been performed for the second portion of inbound traffic prior to arrival at the ICM” ([0035-0039] Fig. 1, Fig. 2)([0042-0044])([0053] traffic classes)([0054] Fig. 2)([0112]) because it would help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities. 

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) and (“Atlas”, US 20130286846 A1). claim 2 in the Application 16860038 states this limitation “wherein the second data path is further associated with a second device connected to a 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Atlas”, US 20130286846 A1) in order to have “wherein the second data path is further associated with a second device connected to a second port of the at least two ports.” ([0035-0039] Fig. 1, Fig. 2)([0042-0044])([0053] traffic classes)([0054] Fig. 2)([0112]) because it would help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities. 

Claims 3 and 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1), (“Atlas”, US 20130286846 A1) and  (“Baehr” US 5878231A). claims 3 and 19 in the Application 16860038 states this limitation “receive a network packet from the first device; and provide the network packet as outbound network traffic without altering contents of the network packet” Which is not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in order to have “receive a network packet from the first device; and provide the network packet as outbound network traffic.” (Fig. 4, Fig. 5, Fig. 6C) because it would help offload some capabilities from different network elements and provide more efficient load-balancing when distributing network packets across multiple paths.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Baehr” US 5878231A) in order to ([Col. 5 Lines 60-65] data packets are transmitted in either direction without alteration of their IP addresses) because it will increase the speed of sending the traffic to other network devices and make the delivery of data packets more efficient. 

Claims 4 and 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1), (“Atlas”, US 20130286846 A1) and  (“Baehr” US 5878231A). claims 4 and 20 in the Application 16860038 states this limitation “provide the network packet as outbound network traffic without altering contents of the network packet comprise instructions to provide the network packet as outbound network traffic via the virtual passthrough group to bypass switching and routing functions of the ICM.” Which is not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in order to have “provide the network packet as outbound network traffic comprise instructions to provide the network packet as outbound network traffic via the virtual passthrough group to bypass switching and routing functions of the ICM ([0064] Fig. 5)” because it would help offload some capabilities from different network elements and provide more efficient load-balancing when distributing network packets across multiple paths.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Baehr” US 5878231A) in order to have “without altering the outbound traffic” ([Col. 5 Lines 60-65] data packets are transmitted in either direction without alteration of their IP addresses) because it will increase the speed of sending the traffic to other network devices and make the delivery of data packets more efficient. 

Claim 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, and 20 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) and (“Atlas”, US 20130286846 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. 

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) and (“Atlas”, US 20130286846 A1). claim 6 in the Application 16860038 states this limitation “wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) associated with the first device connected to the first port of the at least two ports of the ICM comprise instructions to read configuration attributes associated with the first NIC to determine processing to be performed for traffic from the first device prior to arrival at the ICM” Which is not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in order to have  “wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) associated with the first device connected to the first port of the at least two ports of the ICM comprise instructions to read configuration attributes associated with the first NIC to determine processing to be performed for traffic from the first device prior to arrival at the ICM” ([0063-0064] to configure smart NIC capability signaling over the data plane and/or control plane of a network., transmitting capabilities to the physical server)([0066] an transmit the offload instructions to the control path element 508. The control path element 508 can provide processing information (e.g., match tables, actions, state information, encapsulation information, statistics, etc.) to the remote smart NIC)([0014]) ([0072-0075])([0076-0078], Fig. 7).) because it would help implement 

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) and (“Atlas”, US 20130286846 A1). claim 7 in the Application 16860038 states this limitation “wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) comprise instructions that execute responsive to detection of a connection between the first NIC and the ICM” Which is not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in order to have “wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) comprise instructions that execute responsive to detection of a connection between the first NIC and the ICM” ([0063-0064] to configure smart NIC capability signaling over the data plane and/or control plane of a network., transmitting capabilities to the physical server)([0066] an transmit the offload instructions to the control path element 508. The control path element 508 can provide processing information (e.g., match tables, actions, state information, encapsulation information, statistics, etc.) to the remote smart NIC)([0014]) ([0072-0075])([0076-0078], Fig. 7) because it would help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.

Claims 8-9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1), (“Atlas”, US 20130286846 A1) and (“Paul”, US 20190334862 A1). claim 8 in the Application 16860038 states this limitation “wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) comprise instructions that execute responsive to initialization of the ICM” Which is not explicitly stated in the co-pending application 16878805.
claim 9 in the Application 16860038 states this limitation “wherein initialization of the ICM comprises an initialization responsive to at least one of: reset of the ICM, restart of the ICM, power on of the ICM, reset of one or more ports of the ICM, enabling the first port, and a failover action associated with the ICM” Which is not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Paul”, US 20190334862 A1) in order to have “wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) comprise instructions that execute responsive to initialization of the ICM” and “wherein initialization of the ICM comprises an initialization responsive to at least one of: reset of the ICM, restart of the ICM, power on of the ICM, reset of one or more ports of the ICM, enabling the first port, and a failover action associated with the ICM” ([0027] Fig. 3, element 140 HIVE configuration is initiated. This may occur when a HIVE is instantiated, started, experiences a particular state change, etc. At step 142, for each pNIC on the host, the media type and/or other NIC properties are detected by the hypervisor) because it will help detect and read the newest attributes and features of the surrounding interfaces and direct different network traffic more efficiently. 

Claims 10 and 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1), (“Atlas”, US 20130286846 A1) and (“Paul”, US 20190334862 A1). claims 10 and 12 in the Application 16860038 state limitations “obtain second information pertaining to a second set of capabilities of a second network interface card (NIC) associated with a second device connected to a second port of the at least two ports of the ICM, the second device communicating on the first network of the set of interconnected networks; determine from the obtained second information that the second set of capabilities lack capability to preprocess network traffic data prior to arrival at the ICM; and associate the second NIC with the second data path” Which are not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in order to have “the second device communicating on the first network of the set of interconnected networks” “determine from the obtained second information that the second set of capabilities lack capability to preprocess network traffic data prior to arrival at the ICM” ([0016-0028] Fig. 1, );([0050] Fig. 4, 410B) because it would help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Atlas”, US 20130286846 A1)  in order to have “second device connected to a second port of the at least two ports of the ICM” “associate the second NIC with the second data path” ([0024-0039] Fig. 1, Fig. 2)[0041]) ([0038-0039] Fig. 1))([0112] because it would help implement load balancing more efficiently by utilizing and dividing 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Atlas”, US 20130286846 A1)  in order to have “obtain second information pertaining to a second set of capabilities of a second network interface card (NIC) associated with” ([0027-0028] Fig. 3  for each pNIC on the host, the media type and/or other NIC properties are detected by the hypervisor.) because will help direct traffic to the appropriate group based on the determination result which would help the module decide which element in the network would provide the network processing tasks. 

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1), and (“Atlas”, US 2013028684 A1). 
claim 13 in the Application 16860038 states this limitation “obtaining second information pertaining to a second set of capabilities of a second network interface card (NIC) associated with a second device connected to a second port of the at least two ports of the ICM, the second device communicating on the first network of the set of interconnected networks; determining from the obtained second information that the second set of capabilities lack capability to preprocess network traffic data prior to arrival at the ICM; and associating the second NIC with the second data path” Which is not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Atlas”, US 20130286846 A1)  in order to have “receiving a plurality of network packets from the first device destined for the second device”, “providing an outbound network packet for each of the plurality of network packets to the  ([0012-0013].)([0024-0025] Fig. 1)35Record ID 90861579)([0035-0039])([0046] The set of packets assigned by router 28 to the same label value for an LSP tunnel belong to a particular forwarding equivalence class (FEC))([0049-0050])([0053])([0054] Fig. 2)([0112]) because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1), (“Atlas”, US 20130286846 A1), (“Paul”, US 20190334862 A1), and (“Baehr” US 5878231A).
claim 14 in the Application 16860038 states this limitation “providing the outbound network packet for each of the plurality of network packets to the second device without altering contents of each of the plurality of network packets as a result of processing of the ICM.” Which is not explicitly stated in the co-pending application 16878805.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Atlas”, US 20130286846 A1) in order to have “providing the outbound network packet for each of the plurality of network packets to the second device without altering contents of each of the plurality of network packets as a result of processing of the ICM” (0024-0025[ Fig. 1)([0035-0039] Fig. 1)([0042-0044])([0049-0050])([0053] traffic classes)([0054] Fig. 2)([0112]) because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.

16878805 in view of (“Baehr” US 5878231A) in order to have “without altering the outbound traffic” ([Col. 5 Lines 60-65] data packets are transmitted in either direction without alteration of their IP addresses) because it will increase the speed of sending the traffic to other network devices and make the delivery of data packets more efficient. 


Claims 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1), and (“Atlas”, US 20130286846 A1). 
claim 15 in the Application 16860038 states this limitation “processing network packets in the first data path and the second data path concurrently.” Which is not explicitly stated in the co-pending application 16878805.
claim 16 in the Application 16860038 states this limitation “wherein the first network of the set of interconnected networks is connected to the ICM supporting inter-device communication on the first network, the first network including: at least one device having a standard NIC; at least one device having an advanced NIC (ANIC); and at least one device having a smart NIC (SNIC)” Which is not explicitly stated in the co-pending application 16878805.
claim 17 in the Application 16860038 states this limitation “wherein concurrent processing performed by the ICM for a first set of network packets received from at least one device and a second set of network packets received from another device different than the at least one device includes: processing the first set of network packets using switching and routing functionality; and processing the second set of network packets by allowing the second set of network packets to bypass switching and routing functionality of the ICM.” Which is not explicitly stated in the co-pending application 16878805.
16878805 in view of (“Atlas”, US 20130286846 A1) in order to have “processing network packets in the first data path and the second data path concurrently” ([0012-0013] Fig. 1, Fig. 2, Fig. 7) because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in order to have “wherein the first network of the set of interconnected networks is connected to the ICM supporting inter-device communication on the first network, the first network including: at least one device having a standard NIC; at least one device having an advanced NIC (ANIC); and at least one device having a smart NIC (SNIC)”([0050] Fig. 4 standard ingress interface, standard egress interface); at least one device having an advanced NIC (ANIC) ([0050] Fig. 4 smart NIC); and at least one device having a smart NIC (SNIC) ([0050] Fig. 4 smart NIC) because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (”Nainar”, US 20200278892 A1) in order to have processing the second set of network packets by allowing the second set of network packets to bypass switching and routing functionality of the ICM ([0064] Fig. 5) because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the co-pending application 16878805 in view of (“Atlas”, US 20130286846 A1) in ([0012-0013] Fig. 1, Fig. 2, Fig. 7) because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 11, and 15-18 are rejected under 35 U.S.C. 103 as being un-patentable over Nainar et al (”Nainar”, US 20200278892 A1) hereinafter Nainar, in view of Atlas et al. (“Atlas”, US 20130286846 A1) hereinafter Atlas.

Regarding claim 1, Nainar teaches an interconnect module (ICM), the ICM comprising: 
a processing device ([0079-0081] Fig. 8 Network device)([0016-0044] Figs 1-2, Leaf Switches, physical services, containers, Virtual switches ); 
at least two ports communicatively coupled to the processing device ([0079-0081] Fig. 8 Network device, interfaces, ports), the at least two ports to provide inter-device communications on a set of interconnected networks ([0016-0028] Fig. 1, element 102 {Fabric}, WAN element 112 ); and 
a non-transitory storage medium readable by the processing device and storing instructions, that when executed by the processing device ([0092] non transitory computer readable storage), cause the ICM to: 
obtain information pertaining to a first set of capabilities of a first network interface card (NIC) associated with a first device ([0014] A first network element (e.g., physical or virtual server or network device) including a first smart NIC can exchange the capabilities of the first smart NIC with one or more neighboring network elements)([0049-0050])([0061])([0072] Fig. 7 The process 700 may begin at step 702 in which a first smart NIC of a first network element (e.g., a physical or virtual server or network device) can transmit the capabilities of the first smart NIC for receipt by one or more neighboring network elements (e.g., physical or virtual servers or network devices)), the first device ([0016-0028] Fig. 1, elements 102 {Fabric}, WAN element 112 ); 
determine from the obtained information that the first NIC represents a smart NIC (SNIC) ([0014] A first network element (e.g., physical or virtual server or network device) including a first smart NIC can exchange the capabilities of the first smart NIC with one or more neighboring network elements)([0072] Fig. 7 The process 700 may begin at step 702 in which a first smart NIC of a first network element (e.g., a physical or virtual server or network device) can transmit the capabilities of the first smart NIC for receipt by one or more neighboring network elements (e.g., physical or virtual servers or network devices)); 
identify a division of work between the ICM and SNIC to determine a portion of processing that is to be bypassed on the ICM for a first portion of inbound network traffic from the SNIC to the ICM, in part, because the division of work indicates that the portion of processing is performed on the SNIC for the first portion of inbound network traffic prior to arrival of the first portion of inbound network traffic at the ICM ([0072-0075])([0076-0078], Fig. 7 the process 700 may conclude at step 716 in which the second network element may convert the processing information received at step 706 to control information and transmit the control information for causing the first smart NIC to perform the one or more network processing tasks on at least a portion of network data received by the first network element for transmission to the second network element, this can involve the second network element negotiating and establishing a control plane session with the first smart NIC and programming the first smart NIC to perform the one or more network processing tasks.); 
virtual passthrough group, the virtual passthrough group associated with the first portion of inbound network traffic, both a switching and routing group and a second portion of inbound network traffic ([0050-0052] Fig. 4, 410A virtual passthrough group, first portion of the data, 410B is second portion of data, switching and routing group) 

Atlas teaches connected to a first port of the at least two ports of the ICM ([0024-0039] Fig. 1, Fig. 2, source router has multiple ports as depicted in Fig. 2, source devices 12A-12N connected to the router 10A))[0041], Fig. 2 depicts multiple interface cards IFC 48A-48N)
provide at least two data paths for network traffic flow through the ICM, the first data path of the at least two data paths ([0038-0039] Fig. 1 Router 10A receives network traffic, sourced by source devices 12 and destined for destination device 14, classified to one of packet flows 22A-22D (“packet flows 22”). Router 10A assigns each of packet flows 22 to one of paths 16)([0112]), the second data path of the at least two data paths associated with ([0038-0039] Fig. 1 Router 10A receives network traffic, sourced by source devices 12 and destined for destination device 14, classified to one of packet flows 22A-22D (“packet flows 22”). Router 10A assigns each of packet flows 22 to one of paths 16)([0046] The set of packets assigned by router 28 to the same label value for an LSP tunnel belong to a particular forwarding equivalence class (FEC))([0049-0050] different classes, forwarding class)([0053] traffic classes)([0054] Fig. 2 forwarding structures to forwarding information 70, and data plane 32B may use any available forwarding structures derived from the ECMP set in forwarding network traffic flows toward the destination)([0112]); and 
perform switching and routing processing associated with both the second data path, in part, because the portion of processing has not been performed for the second portion of inbound traffic prior to arrival at the ICM ([0035-0039] Fig. 1 Router 10A receives network traffic, sourced by source devices 12 and destined for destination device 14, classified to one of packet flows 22A-22D (“packet flows 22”). Router 10A assigns each of packet flows 22 to one of paths 16)([0042-0044] routing and forwarding functionalities)([0046] The set of packets assigned by router 28 to the same label value for an LSP tunnel belong to a particular forwarding equivalence class (FEC))([0049-0050] different classes, forwarding class)([0053] traffic classes)([0054] Fig. 2 forwarding structures to forwarding information 70, and data plane 32B may use any available forwarding structures derived from the ECMP set in forwarding network traffic flows toward the destination)([0112]);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to have two port ICM, perform switching and routing processing to portions of data because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities. 

Regarding claim 2, Nainar and Atlas teach the ICM of claim 1, 
Nainar does not explicitly teach wherein the second data path is further associated with a second device connected to a second port of the at least two ports, however
Atlas teaches wherein the second data path is further associated with a second device connected to a second port of the at least two ports ([0024-0039] Fig. 1, Fig. 2, source router has multiple ports as depicted in Fig. 2, source devices 12A-12N connected to the router 10A))[0041], Fig. 2 depicts multiple interface cards IFC 48A-48N, routers are connected to each other)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to have two port ICM, perform switching and routing processing to portions of data because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities. 
Regarding claim 5, Nainar and Atlas teach the ICM of claim 1, 
Nainar further teaches wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) associated with the first device connected to the first port of the at least comprise instructions to negotiate between the ICM and the first device to determine processing to be performed for traffic from the first device prior to arrival at the ICM ([0014] A first network element (e.g., physical or virtual server or network device) including a first smart NIC can exchange the capabilities of the first smart NIC with one or more neighboring network elements)([0072] Fig. 7 The process 700 may begin at step 702 in which a first smart NIC of a first network element (e.g., a physical or virtual server or network device) can transmit the capabilities of the first smart NIC for receipt by one or more neighboring network elements (e.g., physical or virtual servers or network devices)) ([0072-0075])([0076-0078], Fig. 7).  
Nainar does not explicitly teach two ports of the ICM, however 
Atlas teaches two ports of the ICM ([0024-0039] Fig. 1, Fig. 2, source router has multiple ports as depicted in Fig. 2, source devices 12A-12N connected to the router 10A))[0041], Fig. 2 depicts multiple interface cards IFC 48A-48N).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to have two port ICM, perform switching and routing processing to portions of data because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.

Regarding claim 6, Nainar and Atlas teach the ICM of claim 1, 
Nainar further teaches wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) associated with the first device connected to the ([0063-0064] to configure smart NIC capability signaling over the data plane and/or control plane of a network., transmitting capabilities to the physical server)([0066] an transmit the offload instructions to the control path element 508. The control path element 508 can provide processing information (e.g., match tables, actions, state information, encapsulation information, statistics, etc.) to the remote smart NIC)([0014]) ([0072-0075])([0076-0078], Fig. 7).

Regarding claim 7, Nainar and Atlas teach the ICM of claim 1, 
Nainar further teaches wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) comprise instructions that execute responsive to detection of a connection between the first NIC and the ICM ([0063-0064] to configure smart NIC capability signaling over the data plane and/or control plane of a network., transmitting capabilities to the physical server)([0066] an transmit the offload instructions to the control path element 508. The control path element 508 can provide processing information (e.g., match tables, actions, state information, encapsulation information, statistics, etc.) to the remote smart NIC)([0014]) ([0072-0075])([0076-0078], Fig. 7).  

Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 1. 

Regarding claim 15, Nainar, and Atlas teach the method of claim 11, 
Nainar does not explicitly teach processing network packets in the first data path and the second data path concurrently, however
([0012-0013] Fig. 1, Fig. 2, Fig. 7 selectively assigning, with the first router, packet flows to each of a plurality of outgoing interfaces of the first router based at least on the computed amount of bandwidth, receiving packets for the packet flows with the first router, and forwarding packets of each of the packets flows to the respective one of the plurality of outgoing interfaces to which the packet flow is assigned.){Examiner interprets forwarding to multiple paths as different processes concurrently}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to process network packets across multiple paths concurrently because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.

Regarding claim 16, Nainar, and Atlas teach the method of claim 15, 
Nainar further teaches wherein the first network of the set of interconnected networks is connected to the ICM supporting inter-device communication on the first network, the first network including: at least one device having a standard NIC ([0050] Fig. 4 standard ingress interface, standard egress interface); at least one device having an advanced NIC (ANIC) ([0050] Fig. 4 smart NIC); and at least one device having a smart NIC (SNIC) ([0050] Fig. 4 smart NIC){Examiner interprets that some smart cards could be advanced NIC based on the specification and paragraph 0023 of this application where it has some offload capabilities. }

Regarding claim 17, Nainar, and Atlas teach the method of claim 11, 
([0064] Fig. 5).
Nainar does not explicitly teach wherein concurrent processing performed by the ICM for a first set of network packets received from at least one device and a second set of network packets received from another device different than the at least one device includes: processing the first set of network packets using switching and routing functionality, however
Atlas teaches teach wherein concurrent processing performed by the ICM for a first set of network packets received from at least one device and a second set of network packets received from another device different than the at least one device ([0012-0013] Fig. 1, Fig. 2, Fig. 7 selectively assigning, with the first router, packet flows to each of a plurality of outgoing interfaces of the first router based at least on the computed amount of bandwidth, receiving packets for the packet flows with the first router, and forwarding packets of each of the packets flows to the respective one of the plurality of outgoing interfaces to which the packet flow is assigned.){Examiner interprets forwarding to multiple paths as different processes concurrently}
processing the first set of network packets using switching and routing functionality ([0012-0013] Fig. 1, Fig. 2, Fig. 7 selectively assigning, with the first router, packet flows to each of a plurality of outgoing interfaces of the first router based at least on the computed amount of bandwidth, receiving packets for the packet flows with the first router, and forwarding packets of each of the packets flows to the respective one of the plurality of outgoing interfaces to which the packet flow is assigned.){Examiner interprets forwarding to multiple paths as different processes concurrently}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to have two port ICM, perform switching and routing processing to portions of data because it will help implement load balancing more efficiently by 

Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 1. 

Claims 3-4, and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Nainar et al (”Nainar”, US 20200278892 A1) hereinafter Nainar, and Atlas et al. (“Atlas”, US 20130286846 A1) hereinafter Atlas, in view of Baehr et al. (“Baehr”, US 5878231A) hereinafter Baehr.

Regarding claim 3, Nainar and Atlas teach the ICM of claim 1, 
Nainar further teaches receive a network packet from the first device (Fig. 4, Fig. 5, Fig. 6C); 
and provide the network packet as outbound network traffic (Fig. 4, Fig. 5, Fig. 6C);
Nainar and Atlas do not explicitly teach without altering contents of the network packet, however
Baehr teaches without altering contents of the network packet ([Col. 5 Lines 60-65] data packets are transmitted in either direction without alteration of their IP addresses)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar and Atlas in view of Baehr in order to not to alter the outbound traffic because avoid doing the networking processing at later stages on the outbound traffic and will increase the speed of sending the traffic to other network devices and make the delivery of data packets more efficient. 

Regarding claim 4, Nainar, Atlas and Baehr teach the ICM of claim 3, 
([0064] Fig. 5). 
Nainar and Atlas do not explicitly teach without altering contents of the network packet, however
Baehr teaches without altering contents of the network packet ([Col. 5 Lines 60-65] data packets are transmitted in either direction without alteration of their IP addresses)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar and Atlas in view of Baehr in order to not to alter the outbound traffic because avoid doing the networking processing at later stages on the outbound traffic and will increase the speed of sending the traffic to other network devices and make the delivery of data packets more efficient. 
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 3. 
Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 4. 

Claims 8-10, and 12-13, are rejected under 35 U.S.C. 103 as being un-patentable over Nainar et al (”Nainar”, US 20200278892 A1) hereinafter Nainar, and Atlas et al. (“Atlas”, US 20130286846 A1) hereinafter Atlas, in view of Paul et al. (“Paul”, US 20190334862 A1) hereinafter Paul.
 
Regarding claim 8, Nainar and Atlas teach the ICM of claim 1, 
Nainar and Atlas do not explicitly teach wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) comprise instructions that execute responsive to initialization of the ICM, however
Paul teaches wherein the instructions to obtain information pertaining to the first set of capabilities of the first network interface card (NIC) comprise instructions that execute responsive to initialization of ([0027] Fig. 3, element 140 HIVE configuration is initiated. This may occur when a HIVE is instantiated, started, experiences a particular state change, etc. At step 142, for each pNIC on the host, the media type and/or other NIC properties are detected by the hypervisor)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar and Atlas in view of Paul in order to detect the features of the standard NICs after initialization because it will help detect and read the newest attributes and features of the surrounding interfaces and direct different network traffic more efficiently. 

Regarding claim 9, Nainar, Atlas and Paul teach the ICM of claim 8, 
Nainar and Atlas do not explicitly teach wherein initialization of the ICM comprises an initialization responsive to at least one of: reset of the ICM, restart of the ICM, power on of the ICM, reset of one or more ports of the ICM, enabling the first port, and a failover action associated with the ICM, however
Paul teaches wherein initialization of the ICM comprises an initialization responsive to at least one of: reset of the ICM, restart of the ICM, power on of the ICM, reset of one or more ports of the ICM, enabling the first port, and a failover action associated with the ICM ([0027] Fig. 3, element 140 HIVE configuration is initiated. This may occur when a HIVE is instantiated, started, experiences a particular state change, etc. At step 142, for each pNIC on the host, the media type and/or other NIC properties are detected by the hypervisor)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar and Atlas in view of Paul in order to detect the features of the standard NICs after initialization because it will help detect and read the newest attributes and features of the surrounding interfaces and direct different network traffic more efficiently. 

Regarding claim 10, Nainar and Atlas teach the ICM of claim 1, 
([0016-0028] Fig. 1, elements 102 {Fabric}, WAN elements 112, physical servers );
determine from the obtained second information that the second set of capabilities lack capability to preprocess network traffic data prior to arrival at the ICM ([0050] Fig. 4, 410B, When traffic enters the standard ingress interface 404A for transit through the standard egress interface 404B, the leaf switch 402 does not provide the egress information or the capability information of the smart NIC in the IOAM portion 410B of the traffic.){Examiner interprets that the missing capabilities in 410b  teaches lack of capabilities}
Nainar does not explicitly teach second device connected to a second port of the at least two ports of the ICM, associate the second NIC with the second data path, however
Atlas teaches second device connected to a second port of the at least two ports of the ICM ([0024-0039] Fig. 1, Fig. 2, source router has multiple ports as depicted in Fig. 2, source devices 12A-12N connected to the router 10A))[0041], Fig. 2 depicts multiple interface cards IFC 48A-48N, routers are connected to each other)
associate the second NIC with the second data path ([0038-0039] Fig. 1 Router 10A receives network traffic, sourced by source devices 12 and destined for destination device 14, classified to one of packet flows 22A-22D (“packet flows 22”). Router 10A assigns each of packet flows 22 to one of paths 16) ([0038-0039] Fig. 1 Router 10A receives network traffic, sourced by source devices 12 and destined for destination device 14, classified to one of packet flows 22A-22D (“packet flows 22”). Router 10A assigns each of packet flows 22 to one of paths 16)([0112]
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to have two port ICM, perform switching and routing processing to portions of data because it will help implement load balancing more efficiently by 

Nainar and Atlas do not explicitly teach obtain second information pertaining to a second set of capabilities of a second network interface card (NIC) associated with, however
Paul teaches obtain second information pertaining to a second set of capabilities of a second network interface card (NIC) associated with ([0027-0028] Fig. 3  for each pNIC on the host, the media type and/or other NIC properties are detected by the hypervisor.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar and Atlas in view of Paul in order to detect the features of the standard NICs  because it will help direct traffic to the appropriate group based on the determination result which would help the module decide which element in the network would provide the network processing tasks. 

Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 10.

Regarding claim 13, Nainar, Atlas and Paul teach the method of claim 12, 
Nainar does not explicitly teach receiving a plurality of network packets from the first device destined for the second device; and 35Record ID 90861579providing an outbound network packet for each of the plurality of network packets to the second device from the ICM without performing switching and routing processing at the ICM, however
Atlas teaches receiving a plurality of network packets from the first device destined for the second device ([0012-0013] receiving packets for the packet flows with the first router, and forwarding packets of each of the packets flows to the respective one of the plurality of outgoing interfaces to which the packet flow is assigned, to receive packets for the packet flows, wherein the multipath forwarding component forwards packets of each of the packets flows to the respective one of the plurality of outgoing interfaces to which the packet flow is assigned.)([0024-0025] Fig. 1); and 
35Record ID 90861579providing an outbound network packet for each of the plurality of network packets to the second device from the ICM without performing switching and routing processing at the ICM (0024-0025[ Fig. 1)([0035-0039] Fig. 1 Router 10A receives network traffic, sourced by source devices 12 and destined for destination device 14, classified to one of packet flows 22A-22D (“packet flows 22”). Router 10A assigns each of packet flows 22 to one of paths 16)([0042-0044] routing and forwarding functionalities)([0046] The set of packets assigned by router 28 to the same label value for an LSP tunnel belong to a particular forwarding equivalence class (FEC))([0049-0050] different classes, forwarding class)([0053] traffic classes)([0054] Fig. 2 forwarding structures to forwarding information 70, and data plane 32B may use any available forwarding structures derived from the ECMP set in forwarding network traffic flows toward the destination)([0112]);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to have two port ICM, perform switching and routing processing to portions of data because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities. 

Claim 14 is rejected under 35 U.S.C. 103 as being un-patentable over Nainar et al (”Nainar”, US 20200278892 A1) hereinafter Nainar, Atlas et al. (“Atlas”, US 20130286846 A1) hereinafter Atlas, and Paul et al. (“Paul”, US 20190334862 A1) hereinafter Paul, in view of Baehr et al. (“Baehr” US 5878231A) hereinafter Baehr. 

Regarding claim 14, Nainar, Atlas and Paul teach the method of claim 13, 
Nainar does not explicitly teach providing the outbound network packet for each of the plurality of network packets to the second device without altering contents of each of the plurality of network packets as a result of processing of the ICM, however
Atlas teaches providing the outbound network packet for each of the plurality of network packets to the second device without altering contents of each of the plurality of network packets as a result of processing of the ICM (0024-0025[ Fig. 1)([0035-0039] Fig. 1 Router 10A receives network traffic, sourced by source devices 12 and destined for destination device 14, classified to one of packet flows 22A-22D (“packet flows 22”). Router 10A assigns each of packet flows 22 to one of paths 16)([0042-0044] routing and forwarding functionalities)([0046] The set of packets assigned by router 28 to the same label value for an LSP tunnel belong to a particular forwarding equivalence class (FEC))([0049-0050] different classes, forwarding class)([0053] traffic classes)([0054] Fig. 2 forwarding structures to forwarding information 70, and data plane 32B may use any available forwarding structures derived from the ECMP set in forwarding network traffic flows toward the destination)([0112]);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Nainar in view of Atlas in order to have two port ICM, perform switching and routing processing to portions of data because it will help implement load balancing more efficiently by utilizing and dividing the routing and switching processes and networking tasks to multiple network devices with different capabilities.  
Nainar, Atlas and Paul do not explicitly teach without altering contents of the network packet, however
Baehr teaches without altering contents of the network packet ([Col. 5 Lines 60-65] data packets are transmitted in either direction without alteration of their IP addresses)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.